07-11-0252-CR

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                             PANEL E

                                         JULY 26, 2011

                            ______________________________


                         MICHAEL WAYNE PARRISH, APPELLANT

                                                  V.

                             THE STATE OF TEXAS, APPELLEE


                          _________________________________

              FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 21,891-B; HONORABLE JOHN B. BOARD, JUDGE

                            _______________________________

Before QUINN, C.J., and PIRTLE, J., and BOYD, S.J.1


                                  MEMORANDUM OPINION


       Pursuant to a plea bargain, Appellant, Michael Wayne Parrish, was convicted of

assault on a public servant2 and sentenced to four years confinement. The Trial Court's

Certification of Defendant's Right to Appeal indicates that Appellant's case was a plea-

bargain case with no right of appeal and that Appellant waived his right of appeal.
1
 John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov't Code
Ann. § 75.002(a)(1) (West 2005).
2
Tex. Penal Code Ann. § 22.01(b)(1) (West 2011).
       By letter dated June 30, 2011, this Court notified Appellant's appointed counsel

of the consequences of the certification and invited him to either file an amended

certification showing a right of appeal or demonstrate other grounds for continuing the

appeal on or before July 15, 2011. Counsel was also notified that failure to do so might

result in dismissal of the appeal pursuant to Rule 25.2 of the Texas Rules of Appellate

Procedure. Counsel did not respond to this Court's notice.


       Because neither an amended certification reflecting a right of appeal was filed

nor good cause for continuing the appeal provided, this appeal is dismissed based on

the certification signed by the trial court. See Tex. R. App. P. 25.2(d).



                                                 Patrick A. Pirtle
                                                     Justice

Do not publish.




                                             2